ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made and entered into as of
this 24th day of May, 2013, by and among Stubbs Alderton & Markiles, LLP, a
California limited liability partnership, as escrow agent (the “Escrow Agent”),
W270, Inc., a Nevada corporation (“W270”) and Steve Saleen (“Saleen”).

RECITALS

A.              W270 and Saleen are parties to that certain Agreement and Plan
of Merger, dated as of the date hereof, by and among W270, Saleen, and the other
parties signatory thereto, pursuant to which Transferee will acquire certain
companies owned by Saleen (the “Merger Agreement”);

B.              Concurrently with the Merger Agreement, W270 and Saleen have
entered into that certain Intellectual Property and Stock Assignment Agreement
(“Assignment Agreement”) pursuant to which Saleen shall sell, convey, transfer,
assign and deliver to W270 (i) the Transferred IP (as defined in the Assignment
Agreement) and (ii) the capital stock of (a) SMS Retail – Corona, a California
corporation, and (b) Saleen Automotive Show Cars, Inc., a Michigan corporation
(collectively, the “Acquired Stock”), free and clear of any liens; and

C.              W270 and Saleen have agreed that the stock certificates and
stock powers executed in blank regarding the Acquired Stock (the “Deposited
Assets”) shall be deposited in escrow with the Escrow Agent, and released
therefrom, on the terms set forth in this Escrow Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
contained herein and in the Assignment Agreement, it is hereby agreed as
follows:

1.     Assignment Agreement. Capitalized terms used herein and not defined
herein shall have the meanings given such terms in the Assignment Agreement. The
Escrow Agent hereby acknowledges receipt of a copy of the Assignment Agreement,
but, except for referring to definitions of certain undefined capitalized terms
herein, the Escrow Agent is not charged with any duties or responsibilities
under the Assignment Agreement.

2.     Deposit in Escrow. Concurrent with the execution of this Agreement Saleen
shall deliver the Deposited Assets to the Escrow Agent, to be held and
administered as provided herein. The Deposited Assets shall be held by the
Escrow Agent in accordance with the terms set forth in this Escrow Agreement.

3.     Release of Deposited Assets.

3.1            Upon receipt of a certified copy of the Certificate of Merger
regarding the merger of SMS Signature Cars, Inc. with and into Saleen California
Merger Corporation and a certified copy of the Articles of Merger regarding the
merger of Saleen Automotive, Inc. with and into Saleen Florida Merger
Corporation, and written instructions to the Escrow Agent, signed by W270,
instructing the Escrow Agent to deliver the Deposited Assets to W270, the Escrow
Agent shall deliver the Deposited Assets to W270 as set forth in and in
accordance with such written instructions. Concurrent with the delivery of such
written instructions to the Escrow Agent, W270 shall deliver written notice of
the same to Saleen, which notice shall advise Saleen that W270 is instructing
the Escrow Agent to release the Deposited Assets and shall include a copy of the
written instructions delivered to the Escrow Agent.

3.2            The Deposited Assets released from escrow by the Escrow Agent and
delivered to W270, as required hereunder, shall no longer be subject to the
terms and conditions of this Escrow Agreement and shall (so far as this Escrow
Agreement is concerned) be and become the sole property of W270.

3.3            Upon the delivery of the Deposited Assets as required hereunder,
this Escrow Agreement shall terminate.

4.     Escrow Agent Provisions.

4.1            The Escrow Agent shall neither be responsible for or under, nor
chargeable with knowledge of, the terms and conditions of any other agreement,
instrument or document executed between/among the parties hereto, except for the
Escrow Agreement and the defined terms in the Assignment Agreement referred to
herein. This Escrow Agreement sets forth all of the obligations of the Escrow
Agent, and no additional obligations shall be implied from the terms of this
Escrow Agreement or any other agreement, instrument or document, including the
Assignment Agreement.

4.2            In performing any duties under this Escrow Agreement, the Escrow
Agent shall not be liable to W270 or Saleen or any other person for damages,
losses, or expenses, except for gross negligence or willful misconduct on the
part of the Escrow Agent or its employees. The Escrow Agent shall not incur any
such liability for (i) any act or failure to act or for any act omitted in good
faith, or (ii) any action taken or omitted in reliance upon any instrument,
including, without limitation, any written statement or affidavit (including,
without limitation, a facsimile or an e-mail) that the Escrow Agent shall in
good faith believe to be genuine, nor will the Escrow Agent be liable or
responsible for forgeries, fraud, impersonations, or determining the scope of
any representative authority.

4.3            If any controversy arises between the parties to this Escrow
Agreement, or with any other person, concerning the subject matter of this
Escrow Agreement, or its terms or conditions, the Escrow Agent shall not
determine the controversy or be required to take any action regarding such
controversy. In such event, in accordance with the provisions of Sections 4.2
and 4.4, the Escrow Agent shall not be liable for interest or damages, except in
the case of gross negligence or willful misconduct on the part of the Escrow
Agent or its employees. Furthermore, the Escrow Agent may at its option file an
action of interpleader requiring the parties to any such controversy to answer
and litigate any claims and rights among themselves. The Escrow Agent is
authorized to deposit with the clerk of the court all documents held in escrow.
Upon initiating such action, the Escrow Agent shall be fully released and
discharged of and from all obligation and liability imposed by the terms of this
Escrow Agreement.

4.4            W270 and Saleen and their successors and assigns, jointly and
severally, agree to reimburse the Escrow Agent on demand for, and to indemnify
and hold the Escrow Agent harmless against and with respect to, any and all
loss, liability, claim, damage or expense (including, but without limitation,
attorneys’ fees, costs and disbursements, and any costs of investigation that
may be imposed on the Escrow Agent or incurred by the Escrow Agent in connection
with the performance of its duties under this Escrow Agreement) that the Escrow
Agent may suffer or incur in connection with this Escrow Agreement and its
performance hereunder or in connection herewith, except to the extent such loss,
liability, claim, damage or expense arises from the Escrow Agent’s willful
misconduct or gross negligence as adjudicated by a court of competent
jurisdiction.

4.5            The Escrow Agent shall be under no duty to give the property held
in escrow by it hereunder any greater degree of care than it gives its own
similar property.

4.6            The provisions of this Section 4 shall survive the termination of
the escrow arrangement contemplated hereby.

5.     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when hand delivered or delivered by certified
or registered mail (return receipt requested), or by courier (e.g., Federal
Express), in every case addressed as follows (or at such other address for a
person as shall be specified by like notice):

(a) If to the Escrow Agent, to:

Stubbs Alderton & Markiles, LLP



 

(b) If to W270, to:

W270, Inc.



 

(c) If to Saleen, to:

 

c/o SMS Signature Cars, Inc.



 

with a copy to (which shall not constitute notice)

 

Michaels Law Group




6.     Resignation. The Escrow Agent may, in its sole discretion, resign and
terminate its position hereunder at any time following thirty (30) days written
notice to the parties to the Escrow Agreement herein. Any such resignation shall
terminate all obligations and duties of the Escrow Agent hereunder (but the
Escrow Agent shall be entitled to the benefit of the provisions of Section 4).
On the effective date of such resignation, the Escrow Agent shall deliver this
Escrow Agreement together with the Deposited Assets and any and all related
instruments or documents to any successor Escrow Agent agreeable to the parties,
subject to this Escrow Agreement herein. If a successor Escrow Agent has not
been appointed prior to the expiration of thirty (30) days following the date of
the notice of such resignation, the then acting Escrow Agent may petition any
court of competent jurisdiction for the appointment of a successor Escrow Agent,
or other appropriate relief. Any such resulting appointment shall be binding
upon all of the parties to this Escrow Agreement.

7.     Miscellaneous.

7.1            Counsel to W270. It is acknowledged by all parties hereto that
the Escrow Agent is also acting as counsel to W270 in connection with the
Assignment Agreement and this Escrow Agreement. Each party hereto, other than
W270, acknowledges that Escrow Agent does not represent any such party in the
absence of a clear and explicit agreement to such effect between such party and
the Escrow Agent, and that in the absence of any such agreement, Escrow Agent
shall owe no duties directly to any such party. In the event any dispute or
controversy arises among the parties hereto, the parties acknowledge and agree
that the Escrow Agent may represent W270 in any such dispute or controversy to
the extent permitted by the California Rules of Professional Conduct, and each
party hereby consents to such representation.

7.2            Successors and Assigns. This Escrow Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.

7.3            Headings. The captions set forth in this Escrow Agreement are for
convenience only and shall not be considered as part of this Escrow Agreement or
as in any way limiting or amplifying the terms and provisions hereof.

7.4            Counterparts. This Escrow Agreement may be executed in two or
more counterparts, including PDF or facsimile copies hereof, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.

7.5            Governing Law. THE TERMS OF THIS ESCROW AGREEMENT SHALL BE
GOVERNED BY AND CONSTURED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO CONTRACTS MADE WITHIN SUCH STATE, WITHOUT REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

7.6            Entire Agreement; Amendment. This Escrow Agreement represents the
entire agreement of the parties with respect to the deposit of the Deposited
Assets with the Escrow Agent and the Escrow Agent is not bound by any other
agreements that may exist among W270 and Saleen. This Agreement shall not be
amended except pursuant to instructions in writing signed by all parties hereto.

 

[Signatures on Following Page]

 

 

IN WITNESS WHEREOF, this Escrow Agreement has been executed in counterparts to
be effective on the date first set forth above.

ESCROW AGENT:

Stubbs Alderton & Markiles, LLP



By: /s/ Louis Wharton
Name: Louis Wharton
Title: Partner



W270

 

W270, Inc.,

a Nevada corporation

 

By: ___/s/ Eric Stoppenhagen________________________

Name: Eric Stoppenhagen
Title: President

 

 

SALEEN

 

 

 

__/s/ Steve Saleen_________________________

Steve Saleen

 

